337 F.2d 608
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER WORKERS, AFL-CIO, Respondent.
No. 9404.
United States Court of Appeals Fourth Circuit.
Argued October 6, 1964.
Decided October 9, 1964.

George B. Driesen, Atty., N. L. R. B. (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Stephen B. Goldberg, Atty., N. L. R. B., on brief), for petitioner.
No appearance or brief for respondent.
Before SOBELOFF, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
The Board found that respondent, International, the certified collective bargaining representative of Solo Cup Company's production and maintenance employees, violated Section 8(b) (1) (A) of the National Labor Relations Act as amended, by virtue of its responsibility for the conduct of one Simms, president of one of its locals, during a strike against Solo.


2
The intemperate, highly reprehensible and unlawful acts of Simms, as revealed by the evidence, included (1) vicious threats against nonstriking employees of bodily harm and of damage to property by arson; (2) attempting to inflict bodily injury; (3) actually damaging property; and (4) provoking a physical assault on a nonstriker. On the facts, established by substantial evidence, the Board ordered International to cease and desist from threatening or intimidating Solo employees because of their failure to support the strike and directed the posting of the usual notices.


3
The Board now petitions for enforcement of its order. International has filed no brief and has made no appearance in this court to challenge the findings of the Board or to resist the petition.


4
Enforcement granted.